Case 1:20-mr-00078-RJA Document 19 Filed 05/26/20 Page 1of1

UNITED STATES COURT OF APPEALS FOR THE SECOND CIRCUIT
CRIMINAL APPEAL TRANSCRIPT INFORMATION - FORM B

TO BE COMPLETED BY ATTORNEY:

 

 

CASE NAME: USA ,
David Burgin
DOCKET NUMBER: 20-MR-00078-RJA

 

Stephen G. James, Esq.
87-66 Sutphin Blvd.
Jamaica, NY 11435
(646) 905-9000

COUNSEL’S NAME:

 

COUNSEL’S ADDRESS:

 

 

COUNSEL’S PHONE:

 

QUESTIONNAIRE

poo
___jlam ordering a transcript.

i

Vv | am not ordering a transcript. Reason: i Daily copy available US. Atty. placed order
| Other (attach explanation)

TRANSCRIPT ORDER

Prepare transcript of

Pre-trial proceedings:

 

(Description & Dates)

 

Trial:

__. Sentencing:

(Description & Dates)

 

(Description & Dates)

i | Post-trial proceedings:

 

(Description & Dates)

I, , hereby certify that | will make satisfactory arrangements with
(counsel's name)

the court reporter for payment of the costs of the transcript in accordance with FRAP 10(b).

   

 

 

Metho of payme Funds | -CJA Form 24
Y Menem, Bee « 05/22/2020
ignature /, f Date
/
TO BE COMPLET COURT REPORTER AND FORWARDED TO COURT OF APPEALS:
ACKNOWLEDGMENT

Date order received: Estimated Number of Pages:
Estimated completion date:

Court Reporter's Signature , Date

Attorney(s): Send completed form to the U.S. District Court as that court may require and send copies to the
Court of Appeals, U.S. Attorney’s Office, and Court Reporter.
Court Reporter(s): Send completed acknowledgement to the Court of Appeals Clerk.
